DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The claims filed on 6/22/2022 has been entered. Claim 1 is currently amended.  Claims 2 and 8-9 have been cancelled.  Claims 1, 3-7 and 10 are pending.

Response to Arguments
Applicant's argument, beginning at page 4, filed on 6/22/2022, with respect to 101 rejection has been fully considered and is persuasive.  Specifically, the amendment replaced “predicting” with “preventing”, and “evaluating” with “maintaining”.  The claim is no longer directed to abstract idea anymore.  The 101 rejection is withdrawn.
Applicant's argument, beginning at page 5, filed on 6/22/2022, with respect to 112(b) rejection has been fully considered and is persuasive.  Specifically, the amendment states “calculated using the following Equation 2” (emphasis on “using”).  It would be clear to one of ordinary skill in the art how to rearrange the equation to get to the amount of unreacted comonomer.  The 112(b) rejection is withdrawn.
Applicant's argument, beginning at page 5, filed on 6/22/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the amendment incorporates the subject matter of previous claims 8 and 9 into claim 1.  There was no art rejection on the previous claims 8 and 9.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1, 3-7 and 10 are allowed.
The following is an examiner' s statement of reasons for allowance:
Independent claim 1 is directed to a method of preventing fouling during polyolefin preparing, comprising the recited feeding ethylene and alpha-olefin comonomer, copolymerizing, and maintaining R value according to Equation 1 to be 0.10 or less by reducing a feeding amount or by changing temperature and pressure conditions, wherein the amount of the unreacted alpha-olefin comonomer is calculated using Equation 2 wherein the X determined by Equation 2 is 0.0 to 0.9. There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Hendrickson et al (US 20120022692 A1) in view of Burton (US 20140142261 A1).  The previous office action made a 103 rejection based on the prior art teaching predicting and preventing of reactor fouls in polyolefin polymerization [abstract and 0001].  The polymerization comprises monomers and comonomers including ethylene and alpha olefins, in the presence of a catalyst [0005].  Even though the prior art does not expressively teach the claimed R value (ratio of unreacted alpha-olefin comonomer to produced polyolefin polymer) being 0.10 or less in Equation 1, this R value would have been expected from the prior art.
However, the prior art does not teach or suggest the subject matter in previous claims 8 and 9, wherein the amount of alpha-olefin comonomer is calculated by the claimed Equation 2, wherein the X (conversion ratio of alpha-olefin comonomer) is 0.1-0.9.  Therefore, there is no art rejection on claims 8-9 in the previous office action.  Since the current amendment incorporates the subject matter of claims 8 and 9 into claim 1, the 103 rejection on claim 1 is moot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-7 and 10 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762